IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JAMES CONACE,                          : No. 834 MAL 2014
                                       :
                  Petitioner           : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (ARMEN CADILLAC, INC.),          :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.